TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00227-CV



                             In re Gail Webb and Terry S. Webb


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            M E M O R AN D U M O P I N I O N


              Relators’ emergency petition for writ of mandamus is denied. See Tex. R. App.

P. 52.8(a).




                                            __________________________________________

                                            Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Field

Filed: April 5, 2013